Name: Commission Regulation (EEC) No 741/88 of 21 March 1988 amending Regulation (EEC) No 3280/87 fixing the accession compensatory amounts for olive oil for 1987/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 88 Official Journal of the European Communities No L 76/ 13 COMMISSION REGULATION (EEC) No 741/88 of 21 March 1988 amending Regulation (EEC) No 3280/87 fixing the accession compensatory amounts for olive oil for 1987/88 additional codes are defined in the table in the Appendix to Annex I to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as amended by Regulation (EEC) No 3985/87 (2), and in particular Article 15 ( 1 ) thereof, Whereas Regulation (EEC) No 2658/87 introduces a 'combined nomenclature' from 1 January 1988 ; whereas the combined nomenclature codes should accordingly be introduced for accession compensatory amounts in the olive oil sector ; Whereas, for the sake of clarity, it should be specified that the codes used are those of the combined nomenclature as defined by Regulation (EEC) No 2658/87 ; whereas the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Commission Regulation (EEC) No 3280/87 (3) is hereby replaced by Annexes I and II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 256, 7. 9. 1987, p. 1 . 0 OJ No L 373, 31 . 12. 1987, p . 1 . (3) OJ No L 309, 31 . 10 . 1987, p. 67. No L 76/14 Official Journal of the European Communities 22. 3 . 88 ANNEX ANNEX I Olive oil (ECU/100 kg) \ \ \ Accession compensatory amount to be charged (  ) or granted ( + ) in trade as follows CN code Table Code Notes from third countries to Spain from the Community of Ten to Spain from Spain to third countries or to EEC of Ten from third countries to Portugal from the Community of Ten to Portugal from Portugal to third countries or to EEC of Ten from Spain to Portugal from Portugal to Spain 1509 10 10 1 1 7 298 7 299  + 71,43 + 71,43 - 71,43 - 71,43  4- 14,52 + 14,52 - 14,52 - 14,52 - 56,91 - 56,91 + 56,91 + 56,91 1 7 314 \ + 0,59   - 56,32     1509 10 90 1 1 7 298 7 299  + 71,43 + 0,59 - 71,43 - 0,59  + 14,52 - 56,32 - 14,52 + 56,32 - 56,91 - 56,91 + 56,91 + 56,91 1 7 314 Il + 0,59   - 56,32     1509 90 00 1 1 7 298 7 299  + 74,29 + 3,45 - 74,29 - 3,45  + 15,10 - 55,74 - 15,10 + 55,74 - 59,19 - 59,19 + 59,19 + 59,19 1 7 314 II + 3,45   - 55,74     1510 00 10 1 1 7 298 7 299  + 18,43 + 18,43 - 18,43 - 18,43  + 14,52 + 14,52 - 14,52 - 14,52 - 3,91 - 3,91 + 3,91 + 3,91 1 7 314 ll - 52,41   - 56,32     1510 00 90 1 1 7 298 7 299  + 22,12 - 48,72 - 22,12 + 48,72  + 17,42 - 53,42 - 17,42 + 53,42 - 4,70 - 4,70 + 4,70 + 4,70 1 7314 - 48,72   - 53,42  _ Appendix to Annex I ADDITIONAL CODES TABLE 1 CN code Description 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90  Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Other :   Presented in bulk or in immediate packings of a net capacity of more than 5 litres :   Presented in immediate packings of a net capacity of 5 litres or less : 7298 . 7299 7314 22. 3 . 88 Official Journal of the European Communities No L 76/ 15 ANNEX II Products containing olive oil (ECU/100 kg) Accession compensatory amount deducted (  ) or granted ( + ) in the following exchanges CN code From third countries or from EEC of 10 to Spain From third countries or from EEC of 10 to Portugal From Spain to Portugal 0709 90 39 ( + ) 15,71 ( + ) 3,19 (-) 12,52 071 1 20 90 ( + ) 15,71 ( + ) 3,19 (-) 12,52 1522 00 31 ( + ) 35,72 ( + ) 7,26 (-) 28,46 . 1522 00 39 (+) 57,14 ( + ) 11,62 (-) 45,52 2306 90 19 ( + ) 1,47 ( + ) 1,16 (-) 0,31 Note : For trade in the opposite direction, the signs are reversed.